Title: From Thomas Jefferson to Steuben, 16 February 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Feb. 16. 1781.

I make no doubt from what passed in council in your presence you were led to beleive as I was that I should be advised to impress immediately all armed vessels in James river to cooperate with the French force. The board however decide against an impress, so that I am only to endeavor to engage the willing. I mention this to you that nothing more may be expected than is likely to be obtained from this measure.
I have the honour to be with much respect Sir Your most obedt. sert.,

Th: Jefferson

